DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 09/23/2021. Applicant's submission filed on 09/23/2021 has been entered. Accordingly, claims 1-3 and 5-35 remain pending, claims 1, 9, 24, and 32-35 have been amended, and claims 25-31 have been withdrawn.
Response to Arguments
Rejections under 35 USC 103
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
Applicant indicates in reference to the newly filed amendments in the third paragraph of page 8:
“Support for the amendments can be found at least in FIG. 13 and the description at 1 [0043] and [0050] of the application as filed”

It is noted on the record that FIG. 13 appears to correspond to be referencing subject matter of nonelected invention group II (corresponding to currently withdrawn claims 25-31) identified in the restriction election requirement mailed 01/11/2019, which has been elected against by the applicant, without traverse, in the applicant’s response filed 03/11/2019.
The applicant is cautioned against further amending the claim that recites subject matter drawn to the non-elected invention, as such an amendment would constitute a non-
Applicant argues in the fourth-fifth paragraphs of page 8 – second paragraph of page 9:
“Arneson does not disclose a memory configured to store digitized ultrasound image data..." and "an ingestible capsule that encapsulates the electronic circuit assembly". Arneson illustrates an ingestible capsule 104 (see FIG. 1 of Arneson), but there is no explicit or inherent description of ingestible capsule 104 including a memory. It should be appreciated that the proposed modification would have failed to meet the claim limitations. 
Moreover, the person of ordinary skill in the art would have understood Arneson as discouraging any such modification that would have satisfied the limitations of claim 1. Arneson states. . .
Adding memory to the ingestible capsule 104 only would have made the ingestible capsule 104 larger, contrary to Arneson's clear teaching”

In response, as a preliminary matter, applicant is reminded that “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (See MPEP 2145(X)(D)(1)).
It is noted that Arenson has not been relied upon to teach “a memory configured to store digitized ultrasound image data”, therefore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Adding the memory of Frisch would not result in the capsule being unswallowable, as the capsule of Frisch is also sized for ingestion, and see column 1, lines 24-26, column 2, lines 61-62, column 3, lines 25-26, claims 1, 8, 11, and 18 of Frisch which disclose that the imaging capsule of the in-vivo imaging system is a swallowable capsule which is able to pass through the entire 
Further, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “ingestible capsule 104 including a memory”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
It is noted that the current structure of independent claim 1 only requires the memory device to be part of the structures which comprise the ultrasound device, the claim does not require the memory to be part of the electronic circuit assembly. By the cancelation of the “and” in line 6, the memory is no longer under the indentation for limitations indicating structures included in the electronic circuit assembly. Nonetheless, therefore, regardless of the current construction and formatting arrangement of the subject matter of the language of claim 1, the combination of Arneson and Frisch disclose the subject matter presented in the newly filed amendments to the claims. See the rejection below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 20, 24, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Arneson et al. (US20080161660, hereafter “Arneson”), in view of Frisch et al. (US7647090, hereafter “Frisch”).
Regarding claim 1, Arneson discloses an ultrasound device (“ingestible capsule 104 can transmit an acoustic signal. By receiving the acoustic signal transmitted by ingestible capsule 104, sensor link module 602 may perform a type of ultrasound analysis based on the human interior generated acoustic signal from ingestible capsule 104… The acoustic signal from ingestible capsule 104 may be viewed as an “interior” ultrasound or “sonogram”, which can be analyzed to extract additional diagnostic information regarding human 102” [0105]), comprising:

one or more ultrasonic transducer arrays (see group of sensors 202 in FIG. 2), each comprising:
a plurality of ultrasonic transducers and control circuitry configured to control the plurality of ultrasonic transducers to generate and/or detect ultrasound signals (“ingestible capsule 104 has one or more sensor(s) 202, sensor(s) 202 are used to sense (e.g., measure, detect, etc.) a received stimulus 210, and generate a sensor output signal 212” [0075]), wherein the plurality of ultrasonic transducers and the control circuitry are integrated on a same substrate (“In an example embodiment, as shown in FIG. 3, communications module 204 may include an acoustic communications module 302, configured to transmit and/or receive an acoustic communications signal. For example, acoustic communications module 302 may include one or more acoustic transducers. Sensor output signal 212 is modulated on an acoustic signal that is transmitted as communications signal 106 by the acoustic transducer(s)” [0077]); and
an ingestible capsule that encapsulates the electronic circuit assembly (“as illustrated in FIG. 16, a material 1602 [medium] serves a dual purpose of housing battery 1601 as well as other components, while allowing an efficient transfer of acoustic energy from inside to outside of ingestible capsule 104. FIG. 16 additionally demonstrates control and regulation component 206 a, anode 206 b, and cathode 206 c.” [0082]), while Arneson discloses wherein a first image reconstruction chip of the one or more image reconstruction chips comprises structures for 
and while in an alternate embodiment, Arneson contemplates a memory configured to store digitized ultrasound image data based on ultrasound signals detected by the plurality of ultrasonic transducers ([0100]-[0101] secure digital memory storage card 706 stores the sensor information which has been converted into digitized signals by the sensor communication module 704, the digitized sensor information signals are representative of the ultrasound information signal detected by the ultrasound sensors/transducers), Arneson does not explicitly disclose the electronic circuit assembly of the capsule including a memory configured to store digitized ultrasound image data based on ultrasound signals detected by the plurality of ultrasonic transducers; and ingestible capsule that encapsulates the electronic circuit assembly while the electronic circuit assembly is removable therefrom.
However, in the same field of endeavor, Frisch teaches the electronic circuit assembly including a memory configured to store digitized ultrasound image data based on ultrasound signals detected by the plurality of ultrasonic transducers (column 5, lines 4-27,  processing unit 444 in FIG. 3 contains instructions embodying an error correction code, an image analysis code, an image modification code, a data compression code which are included in a memory unit that may be part of processing unit 444 in order to perform conditioning, processing or modification 
the ingestible capsule that encapsulates the electronic circuit assembly while the electronic circuit assembly is removable therefrom (see FIG. 5A where item 64, the removable functional module, represents the electronic circuit assembly which can be removably inserted into the capsule module with the imaging lens as item 62).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound device disclosed by Arneson with the electronic circuit assembly including a memory configured to store digitized ultrasound image data based on ultrasound signals detected by the plurality of ultrasonic transducers; and the capsule that encapsulates the electronic circuit assembly while the electronic circuit assembly is removable therefrom as taught by Frisch in order to provide for an electronic circuit assembly that can be detached from the capsule so that the capsule may be used for various electronic circuit assemblies which may have different functional modules thus making the design more efficient (column 1, lines 40-45 of Frisch).
Regarding claim 2, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses wherein the ingestible capsule comprises a material that is acoustically conductive (“In FIG. 2, ingestible capsule 104 includes an acoustically transmissive encapsulation 208” [0074]).
Regarding claim 3, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses wherein the ingestible capsule comprises a biocompatible material (“acoustically transmissive encapsulation 208 may be comprised of a material that aids in the sensing of biological, chemical, or other attributes of body material that 
Regarding claim 5, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses herein the ingestible capsule comprises a mold (“Acoustically transmissive encapsulation 208 may be any suitable shape, including oval, elliptical (as shown in FIG. 2), capsule shaped, or spherical” [0086]).
Regarding claim 7, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses wherein the electronic circuit assembly further comprises wireless communication circuitry configured to enable wireless communication between the control circuitry and a host device (“ingestible capsule 104 transmits information in communication signal 106 to be received outside human 102, such as by computing device 108. In an embodiment, computing device 108 may be configured to communicate with a remote entity 502, such as shown in an example sensor communications network 500 shown in FIG. 5.Computing device 108 may be configured to communicate with remote entity 502 using wired and/or wireless links, in a direct fashion or through a network 504.” [0091]).
Regarding claim 8, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses wherein the host device comprises one or more of a computer, a tablet, and a smartphone (“computing device 108 transmits a communication signal 506 to network 504, which transmits a communication signal 508 to remote entity 502. Network 504 may be any type of network or combination of networks, such as a telephone network (e.g., a land line and/or cellular network), a personal area network (PAN), a local area network (LAN), and/or a wide area network (WAN) such as the Interne” [0091] and “Remote 
Regarding claim 20, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses integrated circuits with CMOS technology (“circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs), in a technology such as CMOS [integrated with the ultrasonic transducers]” [0084]), and wherein the plurality of ultrasonic transducers includes a plurality of ultrasonic transducers (“acoustic communications module 302 may include one or more acoustic transducers” [0077]).
Regarding claim 33, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses wherein the ultrasound device further comprising one or more image reconstruction chips associated with the one or more ultrasonic transducer arrays (“circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs), in a technology such as CMOS, or other technology” [0084]) and Frisch discloses wherein each ultrasonic transducer array of the one or more ultrasonic transducer arrays is associated with a corresponding image reconstruction chip of the one or more image reconstruction chips disposed adjacent thereto (see column 8, lines 4-9 where the functional modules of FIGS. 10-13 are shown with the imaging module 82, the imaging module disclosed in column 4, lines 47-48 as being a CMOS imager, and in column 9, lines 5-10 discloses a one to one correspondence for the CMOS module [corresponding image reconstruction chip of the one or 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Arenson with the each ultrasonic transducer array of the one or more ultrasonic transducer arrays being associated with a corresponding image reconstruction chip of the one or more image reconstruction chips disposed adjacent thereto as taught by Frisch to provide an output of ultrasound imager so that transmission may be substantially in parallel (column 9, lines 5-10  of Frisch).
Regarding claim 34, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses the ultrasound device further comprising one or more image reconstruction chips associated with the one or more ultrasonic transducer arrays (“circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs), in a technology such as CMOS, or other technology” [0084]) and wherein the one or more ultrasonic transducer arrays comprise two or more ultrasonic transducer arrays that share an image reconstruction chip of the one or more image reconstruction chips (see [0084] which discloses circuits of ingestible capsule 104 including a CMOS integrated circuit, and see in FIG. 9 where 104 is located [shared] between two ultrasonic transducers 904a and 904b which are spaced apart at an equal distance from the respective end).
Regarding claim 35, modified Arneson substantially discloses all the limitations of the 
Regarding claim 24, Arneson discloses an ultrasound device (“ingestible sensor [ultrasound] device 104” [0072], “ingestible capsule 104 [ultrasound device] can transmit an acoustic signal. By receiving the acoustic signal transmitted by ingestible capsule 104, sensor link module 602 may perform a type of ultrasound analysis based on the human interior generated acoustic signal from ingestible capsule 104… The acoustic signal from ingestible capsule 104 may be viewed as an “interior” ultrasound or “sonogram”, which can be analyzed to extract additional diagnostic information regarding human 102” [0105]), comprising:
an electronic circuit assembly (“circuits [electronic circuit assembly] of ingestible capsule 104 are implemented in one or more integrated circuits (ICs)… The IC(s) and any other internal components of ingestible capsule 104 may be mounted to a circuit board, or mounted directly to acoustically transmissive encapsulation 208” [0084]), including:
one or more ultrasonic transducer arrays (see group of sensors 202 in FIG. 2), each 
a plurality of ultrasonic transducers (“acoustic communications module 302 may include one or more acoustic transducers [ultrasonic transducers]” [0077] and “ingestible capsule 104 has one or more sensor(s) 202 [ultrasonic transducers], sensor(s) 202 are used to sense (e.g., measure, detect, etc.) a received stimulus 210, and generate a sensor output signal 212” [0075]) and control circuitry configured to control the plurality of ultrasonic transducers to generate and/or detect ultrasound signals (“as shown in FIG. 3, communications module 204 [control circuitry] may include an acoustic communications module 302 [part of control circuitry], configured to transmit and/or receive an acoustic communications signal [generate and/ or detect ultrasound signals]. For example, acoustic communications module 302 may include one or more acoustic transducers. Sensor output signal 212 is modulated on an acoustic signal that is transmitted as communications signal 106 by the acoustic transducer(s)” [0077]);
wherein at least a portion of the control circuitry is integrated on a same substrate with at least one ultrasonic transducer of the plurality of ultrasonic transducers (as shown in FIG. 3, communications module 204 [control circuitry] may include [integrated] an acoustic communications module 302 [part of control circuitry], configured to transmit and/or receive an acoustic communications signal [generate and/ or detect ultrasound signals]. For example, acoustic communications module 302 may include [integrated] one or more acoustic transducers. Sensor output signal 212 is modulated on an acoustic signal that is transmitted as communications signal 106 by the acoustic transducer(s)” [0077]); and
an ingestible capsule that encapsulates the electronic circuit assembly (“as illustrated in FIG. 16, a material 1602 [medium] serves a dual purpose of housing battery 1601 as well as other 
and while in an alternate embodiment, Arneson contemplates a memory configured to store digitized ultrasound image data based on ultrasound signals detected by the plurality of ultrasonic transducers ([0100]-[0101] secure digital memory storage card 706 stores the sensor information which has been converted into digitized signals by the sensor communication module 704, the digitized sensor information signals are representative of the ultrasound information signal detected by the ultrasound sensors/transducers), Arneson does not explicitly disclose the electronic circuit assembly including a memory configured to store digitized ultrasound image data based on ultrasound signals detected by the plurality of ultrasonic transducers; and ingestible capsule that encapsulates the electronic circuit assembly while the electronic circuit assembly is removable therefrom.
However, in the same field of endeavor, Frisch teaches the electronic circuit assembly including a memory configured to store digitized ultrasound image data based on ultrasound 
the ingestible capsule that encapsulates the electronic circuit assembly while the electronic circuit assembly is removable therefrom (see FIG. 5A where item 64, the removable functional module, represents the electronic circuit assembly which can be removably inserted into the capsule module with the imaging lens as item 62).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound device disclosed by Arneson with the electronic circuit assembly including a memory configured to store digitized ultrasound image data based on ultrasound signals detected by the plurality of ultrasonic transducers; and the capsule that encapsulates the electronic circuit assembly while the electronic circuit assembly is removable therefrom as taught by Frisch in order to provide for an electronic circuit assembly that can be detached from the capsule so that the capsule may be used for various electronic circuit assemblies which may have different functional modules thus making the design more efficient (column 1, lines 40-45 of Frisch).
Regarding claim 32, Arneson discloses a method of performing ultrasound imaging (“ingestible capsule 104 can transmit an acoustic signal. By receiving the acoustic signal transmitted by ingestible capsule 104, sensor link module 602 may perform a type of ultrasound analysis [ultrasonic imaging] based on the human interior generated acoustic signal from 
receiving (“Software and data transferred via communications interface 824 are in the form of signals 828 which may be electronic, electromagnetic, optical or other signals capable of being received by communications interface 824” [0112]), at a host device (“Computer system 800 [host device] may also include a communications interface 824. Communications interface 824 allows software and data to be transferred between computer system 800 and external devices” [0112]), ultrasound image data transmitted by an ultrasound device disposed internally within a subject (“Ingestible capsule 104 may also communicate [transmitting ultrasound image data] with computing device 108 [host device] via an intermediate sensor link module 602, as shown in FIG. 6. Sensor link module 602 receives communication signal 106 from ingestible capsule 104. Sensor link module 602 transmits a communication signal 604 to computing device 108, to provide the information sensed by sensor 202 to computing device 108.” [0094]), the host device located externally with respect to the subject (see FIG. 5, external computing device 108);
wherein the ultrasound device comprises:
an electronic circuit assembly (“FIG. 2, ingestible capsule 104 [ultrasound device] includes an acoustically transmissive encapsulation 208 [containing the electronic circuit assembly] that holds one or more sensors 202, a communications module 204, and a power source 206.” [0074]), including:
one or more ultrasonic transducer arrays (see group of sensors 202 in FIG. 
a plurality of ultrasonic transducers and control circuitry configured to control the plurality of ultrasonic transducers to generate and/or detect ultrasound signals (“acoustic communications module 302 may include one or more acoustic transducers” [0077], “sensor 202 [ultrasonic transducers] may be integrated within the materials known as acoustically transmissive encapsulation 208… Sensor 202 may also detect and/or interact with signals emanating from the pill and reflecting off nearby tissues, such as is the case with, for example and without limitation…ultrasonic detectors…sensor 202 detects reflections of signal 106 from nearby gastro-intestinal and other body tissues” [0075]), wherein the plurality of ultrasonic transducers and the control circuitry are integrated on a same substrate (“acoustic communications module 302 may include one or more acoustic transducers” [0077], “sensor 202 [ultrasonic transducers] may be integrated within the materials [on the same substrate] known as acoustically transmissive encapsulation 208… Sensor 202 may also detect and/or interact with signals emanating from the pill and reflecting off nearby tissues, such as is the case with, for example and without limitation…ultrasonic detectors…sensor 202 detects reflections of signal 106 from nearby gastro-intestinal and other body tissues” [0075] and “circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs)…The IC(s) and any other internal components of ingestible capsule 104 may be mounted to a circuit board [substrate], or mounted directly to acoustically transmissive encapsulation 208.” [0084]), and an ingestible capsule that encapsulates the electronic circuit assembly (“as illustrated in FIG. 16, a material 1602 [medium] serves a dual purpose of housing battery 1601 as well as other components, while allowing an efficient transfer of acoustic energy from inside to outside of ingestible capsule 104. 
and while in an alternate embodiment, Arneson contemplates a memory configured to store digitized ultrasound image data based on ultrasound signals detected by the plurality of ultrasonic transducers ([0100]-[0101] secure digital memory storage card 706 stores the sensor information which has been converted into digitized signals by the sensor communication module 704, the digitized sensor information signals are representative of the ultrasound information signal detected by the ultrasound sensors/transducers), Arneson does not explicitly disclose the electronic circuit assembly including a memory configured to store digitized ultrasound image data based on ultrasound signals detected by the plurality of ultrasonic transducers; and ingestible capsule that encapsulates the electronic circuit assembly while the electronic circuit assembly is removable therefrom.
However, in the same field of endeavor, Frisch teaches the electronic circuit assembly including a memory configured to store digitized ultrasound image data based on ultrasound signals detected by the plurality of ultrasonic transducers (column 5, lines 4-27,  processing unit 444 in FIG. 3 contains instructions embodying an error correction code, an image analysis code, an image modification code, a data compression code which are included in a memory unit that may be part of processing unit 444 in order to perform conditioning, processing or modification of the image data or image signal); and  
the ingestible capsule that encapsulates the electronic circuit assembly while the electronic circuit assembly is removable therefrom (see FIG. 5A where item 64, the removable functional module, represents the electronic circuit assembly which can be removably inserted 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound device disclosed by Arneson with the electronic circuit assembly including a memory configured to store digitized ultrasound image data based on ultrasound signals detected by the plurality of ultrasonic transducers (column 5, lines 4-27,  processing unit 444 in FIG. 3 contains instructions embodying an error correction code, an image analysis code, an image modification code, a data compression code which are included in a memory unit that may be part of processing unit 444 in order to perform conditioning, processing or modification of the image data or image signal); and   the capsule that encapsulates the electronic circuit assembly while the electronic circuit assembly is removable therefrom as taught by Frisch in order to provide for an electronic circuit assembly that can be detached from the capsule so that the capsule may be used for various electronic circuit assemblies which may have different functional modules thus making the design more efficient (column 1, lines 40-45 of Frisch).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arneson, in view of Frisch, as applied to claims 1 and 5 above, further in view of Ghaffari et al. (US20100298895, hereafter “Ghaffari”).
Regarding claim 6, modified Arneson substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the ingestible capsule comprises a silicone based material.
However, in the same field of endeavor, Ghaffari teaches wherein the ingestible capsule comprises a silicone based material (“the components of FIG. 1 will be included throughout the 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Arneson with the ingestible capsule being comprised of a silicone based material Ghaffari in order to provide flexible/and or stretchable devices with integrated stretchable and/or flexible circuitry needed involves tissue screening ([0005], [0007] of Ghaffari).
Claims 9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arneson, in view of Frisch, as applied to claims 1 and 7 above, further in view of Kidwell et al. (US20170256699, hereafter “Kidwell”).
Regarding claim 9, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses a substrate on which the one or more ultrasonic transducer arrays mounted as being an integrated circuit (“circuits of ingestible capsule 104 are implemented in one or more integrated circuits (ICs), in a technology such as CMOS, or other technology. The IC(s) and any other internal components of ingestible capsule 104 may be mounted to a circuit board [substrate]” [0084]), but does not explicitly disclose a memory also being mounted to the substrate and the electronic circuit assembly being a flexible substrate, to which the transducers and memory are mounted.
However, in the same field of endeavor, Kidwell teaches wherein the electronic circuit 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Arneson with the electronic circuit assembly being comprised of a flexible substrate, on which the plurality of ultrasonic transducers and memory are mounted as taught by Kidwell to provide apparatuses and methods of small sensor devices with a plurality of flexible ultrasonic transducers, integrated circuits, battery, and printed circuit board such that these components may be packaged into a sensor device for implantable or ingestible device for non-invasive imaging applications ([0003] of Kidwell).
Regarding claim 21, modified Arneson substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the plurality of ultrasonic transducers includes a plurality of micro machine ultrasonic transducers.
However, in the same field of endeavor, Kidwell teaches wherein the plurality of ultrasonic transducers includes a plurality of micromachined ultrasonic transducers (“each of the transducer elements in the array 604 may, for example, include one or more capacitive micromachined ultrasonic transducers (CMUTs), one or more CMOS ultrasonic transducers (CUTs), one or more piezoelectric micromachined ultrasonic transducers (PMUTs)” [0045]).
It would have been obvious to one ordinarily skilled in the art before the effective filing 
Regarding claim 22, modified Arneson, in view of Kidwell, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses the plurality of micromachined ultrasonic transducers includes a plurality of capacitive micromachined ultrasonic transducers (“each of the transducer elements in the array 604 may, for example, include one or more capacitive micromachined ultrasonic transducers (CMUTs), one or more CMOS ultrasonic transducers (CUTs), one or more piezoelectric micromachined ultrasonic transducers (PMUTs)” [0045]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasonic device disclosed by modified Arneson with the plurality of micromachined ultrasonic transducers includes a plurality of capacitive micromachined ultrasonic transducers as taught by Kidwell in order to provide for the transducers be part of an integrated circuit along with other components can be packaged in such a way into a sensor device that can be implantable or ingestible for noninvasive imaging applications ([0003] of Kidwell).
Regarding claim 23, modified Arneson, in view of Kidwell, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses wherein the plurality of micromachined ultrasonic transducers includes a plurality of piezoelectric ultrasonic transducers 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasonic device disclosed by modified Arneson with the plurality of micromachined ultrasonic transducers includes a plurality of piezoelectric ultrasonic transducers as taught by Kidwell in order to provide for the transducers be part of an integrated circuit along with other components can be packaged in such a way into a sensor device that can be implantable or ingestible for noninvasive imaging applications ([0003] of Kidwell).
Claims 10-13, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arneson, in view of Frisch and Kidwell, as applied to claim 9 above, further in view of Nygaard et al. (US20100041996, hereafter “Nygaard”).
Regarding claim 10, Arneson, in view of Frisch, and Kidwell, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses wherein the flexible substrate is shaped so as to have a plurality of surfaces projecting in different directions (see FIGS. 1A-B), but does not explicitly disclose having different physical orientations, and wherein each of the plurality of surfaces has an individual ultrasonic transducer array of the one or more ultrasonic transducer arrays mounted thereon.
However, in the same field of endeavor, Nygaard teaches wherein the substrate is shaped so as to have a plurality of surfaces having different physical orientations (see FIG. 1), and 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Arneson, Frisch, and Kidwell with the substrate being shaped so as to have a plurality of surfaces having different physical orientations, and wherein each of the plurality of surfaces has an individual ultrasonic transducer array mounted thereon as taught by Nygaard to provide for a device that has greatly improved the spatial imaging capability the greater field of view an improved image guidance ([0018-0019] of Nygaard).
Regarding claim 11, Arneson, in view of Frisch, Kidwell, and Nygaard, substantially discloses all the limitations of the claimed invention, specifically, Nygaard discloses wherein adjacent ultrasonic transducer arrays of the one or more ultrasonic transducer arrays are disposed on surfaces orthogonal to one another (“the second image plane 406 is orthogonal to the first image plane 407” [0075] and see FIG. 1, items 104a-b [transducers, one in the transverse and one and a longitudinal direction]).
Regarding claim 12, Arneson, in view of Frisch, Kidwell, and Nygaard, substantially discloses all the limitations of the claimed invention, specifically, Nygaard discloses wherein each of the adjacent transducer arrays has a field of view in a range of about 40-90 degrees (“the second transducer array is inclined to provide the second image plane at an angle less than 90 degrees with respect to the longitudinal axis towards the one end of the elongated member. “ [0025] and “The transverse image plane 406 may be arranged so as to coincide with the axis 103 
Regarding claim 13, Arneson, in view of Frisch, Kidwell, and Nygaard, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses wherein the flexible substrate (see FIG. 1B) comprises a first portion including the plurality of surfaces having an individual ultrasonic transducer array of the one or more ultrasonic transducer arrays mounted thereon (see FIGS. 1A-B, flex PMUT array), and a second portion having one or more of: the wireless circuitry, a gyroscope device, or discrete circuit components formed thereon (“The 
Regarding claim 15, Arneson, in view of Frisch, Kidwell, and Nygaard, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses wherein at least one of the gyroscope device, the accelerometer device is configured to operate with at least another one of the gyroscope device, the accelerometer device (“the one or more integrated circuits may include accelerated processing units (APUs) [accelerometer device]…gyroscopic sensor integrated circuits (GYRO) [gyroscope device], other types of sensors, or other integrated circuits [configured to operate with one another].” [0019]), or the to determine device location (“the particular features, structures, or characteristics may be combined in one or more examples. Examples described herein may include…device…. or apparatuses that operate using digital signals [from the gyroscope device and the accelerometer device]. Such signals may comprise electronic signals, optical signals, electromagnetic signals, or any form of energy that provides information between locations [to determine the device location].” [0075]).
Regarding claim 18, Arneson, in view of Frisch, Kidwell, and Nygaard, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses wherein the flexible substrate is shaped so as to have a plurality of surfaces having different physical orientations (see FIGS. 1A-B, in 1B flex PMUT array [plurality of surfaces] radially extends outward in different physical orientations), but does not explicitly disclose wherein one of the plurality of surfaces is an end surface having a single ultrasonic transducer array of the one or more 
However, in the same field of endeavor, Nygaard teaches wherein one of the plurality of surfaces is an end surface having a single ultrasonic transducer array of the one or more ultrasonic transducer arrays mounted thereon (see FIG. 1, 104b of arrays 104a and 104b).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Arneson, Frisch, and Kidwell with one of the plurality of surfaces being an end surface having a single ultrasonic transducer array of the one or more ultrasonic transducer arrays mounted thereon as taught by Nygaard to provide for a device that has greatly improved the spatial imaging capability the greater field of view an improved image guidance ([0018-0019] of Nygaard).
Regarding claim 19, Arneson, in view of Frisch, Kidwell, and Nygaard, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses further comprising an acoustic protective coating (“laminating an encapsulation polymer [acoustic protective coating] configured to protect the PMUT” [0067] and “FIG. 9B illustrates an example of laminating planarization polymer layer (labeled as SE1). FIG. 9C illustrates an example of depositing a piezoelectric stack, including a bottom electrode (labeled as M1), a piezoelectric material (labeled as A2), and a top electrode (labeled as M2).” [0042]) formed on each individual ultrasonic transducer array of the one or more ultrasonic transducer arrays (“FIG. 9G illustrates an example of laminating a second encapsulation layer (labeled SE2).” [0044], and see FIG. 5B the plurality of PMUT arrays in the capsule).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Arneson, in view of Frisch, Kidwell, and Nygaard, as applied to claim 13 above, further in view of Miyamoto et al. (JP2004350705, hereafter “Miyamoto”).
Regarding claim 14, Arneson, in view of Frisch, Kidwell, and Nygaard, substantially discloses all the limitations of the claimed invention, specifically, Kidwell discloses wherein the second portion is disposed within an interior area (see FIG. 1B), but does not explicitly disclose defined by a generally square shaped arrangement of the plurality of surfaces of the first portion. 
However, in the same field of endeavor, Miyamoto teaches wherein the second portion is disposed within an interior area defined by a generally square shaped arrangement of the plurality of surfaces of the first portion (see FIG. 1a, “the c-MUT31B [array] square shape formed by arranging a c-MUT cell 31a as shown in FIG. 5 (a)” [0031], see FIGS. 5a and 8a-b).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Arneson, Frisch, Kidwell, and Nygaard with the generally square shaped arrangement of the plurality of surfaces of the first portion taught by Miyamoto to enable information from the ultrasonic tomographic image obtained by the ultrasonic transducer provided in the capsule ultrasonic endoscope, to understand the relationship between the body cavity position ultrasonic observation capsule it is possible to provide an ultrasonic endoscopic apparatus ([0106] of Miyamoto).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arneson, in view of Frisch, Kidwell, and Nygaard, as applied to claim 15 above, further in view of Kimchy et al. (US20030139661, disclosed in the applicant’s IDS, hereafter “Kimchy”).
Regarding claim 16, modified Arneson substantially discloses all the limitations of the claimed invention, specifically, Arneson discloses a control logic to determine the relative location of the ingestible capsule (“control logic 214 may receive information from sensor(s) 202 
However, in solving the same problem, Kimchy teaches wherein a first data collection (“evaluating [collection] said distance further includes” [0262] and “providing at least two sensors [one of is the source of first data], arranged a predetermined distance apart, in the direction of travel” [0263]), from at least one of the accelerometer device (“said tracking means comprises at least at least three acceleration sensors, each sensing accelerations along a single axis of a set of three mutually perpendicular coordinate axes “ [0166]) at a first time (“at a time T” [0264]) is configured for correlation (“cross correlating a parameter sensed by said at least two sensors” [0264]) with a second data collection (“evaluating [collection] said distance further includes” [0262] and “providing at least two sensors[one of is the source of second data], 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Arneson with first data collection from at least one of the accelerometer device, at a first time being configured for correlation with a second data collection from at least one of the accelerometer device, at a second time to determine a relative change in device position as taught by Kimchy to provide for systems and devices with a tracking system tracking of an ingestible device with the instantaneous x;y;z location of the ingestible device within the gastrointestinal tract or other within another anatomical structure, and the location of the ingestible device also may be obtained in order to correct when combined with the estimated distance traveled ([0188], [0478] of Kimchy). 
Regarding claim 17, modified Arneson, in view of Kimchy, substantially discloses all the limitations of the claimed invention, specifically, Kimchy discloses wherein the relative change in device position comprises one or more of translation (“Computer means 64 or computer means 30 may estimate [relative change] distance L (FIG. 3A) [translational] traveled by gastrointestinal 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by modified Arneson with the relative change in device position comprises one or more of translation as taught by Kimchy to provide estimate the length of the distance traveled by the diagnostic device within gastrointestinal tract ([0454] of Kimchy). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY J SHAFQAT/Examiner, Art Unit 3793     

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793